Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS Dreyfus Tax Sensitive Total Return Bond Fund On April 11, 2014, Dreyfus Tax Sensitive Total Return Bond Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 1,205 transportation revenue bonds, series 2014B due 2026, 5% issued by Metropolitan Transportation Authority (CUSIP NO. 59259YU80) (the “Bonds”) at a purchase price of 113.736 per Bond, including a commission of 0.500% per Bond. The Bonds were purchased from Wells Fargo Securities, LLC, a member of the underwriting syndicate of which BNY Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays BNY Mellon Capital Markets BofA Merrill Lynch Cabrera Capital Markets, LLC CastleOak Securities, L.P. Citigroup Duncan-Williams, LLC Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs & Co. J.P. Morgan Janney Montgomery Scott Jefferies KeyBanc Capital Markets Inc. Lebenthal & Co., LLC Loop Capital Markets LLC M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley Oppenheimer & Co. Inc. Piper Jaffray & Co. PNC Capital Markets LLC Ramirez & Co., Inc. Raymond James RBC Capital Markets Rice Financial Products Company Roosevelt & Cross, Incorporated Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Incorporated TD Securities US Bancorp The Williams Group, L.P. Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on July 23-24, 2014. These materials include additional information about the terms of the transaction.
